DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 Response to Amendment/Claim Status
Applicant's amendments to the claims is acknowledged. Claims 1 and 14 have been amended. No new claims were added; and no claims were cancelled. Claims 1-16 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 16; and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20170278912 A1-prior art of record, hereafter Kim).
Re claim 1, Kim discloses in FIG. 6 an OLED display substrate (210; ¶ [0076]), comprising:
a display area (DA; ¶ [0076]);
a non-display area (periphery area PA; ¶ [0076]) surrounding the display area (DA);
a barrier (system of 1st bank area 219a2/1st bank area 219a1/capping layer 240; ¶ [0084] and [0088]) which is provided in the non-display area (PA) and comprises two opposite sides (see left L1 and right L2 in modified FIG. 6 below), wherein one side (left of L1) of the barrier (219a2/219a1/240) faces (towards) the display area (DA) and the other side (right of L2) of the barrier faces (towards) an edge (of PA) of the OLED display substrate (210);
an encapsulation structure layer (layer 260; ¶ [0088]) which covers the display area (DA) and extends to cover the barrier (219a2/219a1/240), and
a metal halide layer (LiF layer; ¶ [0089]) which is located between the barrier (over/above 240) and the encapsulation structure layer (260) and directly contacts (physically touches) the barrier (portion 240 of barrier 219a2/219a1/240) and the encapsulation structure layer (layer 261 of layer 260), wherein

a first part (left of L1) of the encapsulation structure layer (260) is provided at the side (left of L1) of the barrier (portion 219a2) facing the display area (DA), which covers the display area and comprises a first inorganic encapsulating layer (layer 261; ¶ [0088]), an organic encapsulating layer (layer 263; ¶ [0088]), and a second inorganic encapsulating layer (layer 265; ¶ [0088]) which are stacked (laminated), and a second part (right of L2) of the encapsulation structure layer (260) covers the barrier (219a2/219a1/240) and comprises the first inorganic encapsulating layer (261) and the second inorganic encapsulating layer (265) which are stacked (laminated) and there is no organic encapsulating layer between (no 263 at right edge of PA; ¶ [0089] and see modified FIG. 5 below) the first inorganic encapsulating layer (261) and the second inorganic encapsulating layer (265).





    PNG
    media_image1.png
    792
    1010
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    769
    928
    media_image2.png
    Greyscale

The inserted figure (modified FIG. 5) above depicts how barrier structure (219a2/219a1/240) overlays layer 218a formed in the non-display area (PA) and surrounding display area (DA). Modified FIG. 6 depicts lines L1 and L2 indicating where a first part (left of L1) of the encapsulation structure layer (260) is provided at the side (left of L1) of the barrier (portion 219a2) facing the display area (DA), which covers the display area and comprises a first inorganic encapsulating layer (layer 261), an organic encapsulating layer (layer 263), and a second inorganic encapsulating layer (layer 265) which are stacked (laminated), and a second part (right of L2) of the encapsulation structure layer (260) covers the barrier (219a2/219a1/240), where the first inorganic encapsulating layer (261) and the second inorganic encapsulating layer (265) which are stacked (laminated) and there is no organic encapsulating layer between (no 263 at right edge of PA in modified FIG. 5.
   
Re claim 2, Kim disclose the OLED display substrate according to claim 1, wherein the material of the metal halide layer comprises at least one selected from a group consisting of MgF2, AIF3, NaF, and LiF (¶ [0089]).

Re claim 9, Kim discloses the OLED display substrate according to claim 1, wherein the metal halide layer (LiF) comprises a first part (in DA) covering the display area (OLED region 230) and a second part (away from 230) located in the non-display area (PA), and the second part surrounds (FIG. 5) the first part and is separated by an interval (region between DA and PA) from the first part (in DA).

Re claim 16, Kim discloses an OLED display apparatus (¶ [0074]), comprising the OLED display substrate according to claim 1 (see claim 1 above).

Re claim 14, Kim discloses in FIG. 6 a manufacturing method of an OLED display substrate, comprising steps of:
forming a barrier (system of 1st bank area 219a2/1st bank area 219a1/capping layer 240; ¶ [0084] and [0088]) in a non-display area (periphery area; ¶ [0076]),

forming an encapsulation structure layer (layer 260; ¶ [0088]), which covers a display area (DA; ¶ [0076]) and extends to cover the barrier (219a2/219a1/240), on a side (top) of the metal halide layer (LiF) away from the barrier (¶ [0089]),
wherein the barrier (219a2/219a1/240) comprises two opposite sides (see left L1 and right L2 in modified FIG. 6 above), wherein one side (left of L1) of the barrier (219a2/219b/240) faces (towards) the display area (DA) and the other side (right of L2) of the barrier faces (towards) an edge (of PA) of the OLED display substrate (210),
the metal halide layer (LiF) is located between the barrier (over/above 240) and the encapsulation structure layer (260) and directly contacts (physically touches) the barrier (portion 240 of barrier 219a2/219a1/240) and the encapsulation structure layer (layer 261 of layer 260), and the barrier (portion 240 of barrier 219a2/219a1/240) does not contact (no physical contact between) the encapsulation structure layer (260), and
a first part (left of L1) of the encapsulation structure layer (260) is provided at the side (left of L1) of the barrier (portion 219a2) facing the display area (DA), which covers the display area and comprises a first inorganic encapsulating layer (layer 261; ¶ [0088]), an organic encapsulating layer (layer 263; ¶ [0088]), and a second inorganic encapsulating layer (layer 265; ¶ [0088]) which are stacked (laminated); and a second part (right of L2) of the encapsulation structure layer (260) covers the barrier (219a2/219a1/240) and comprises the first inorganic encapsulating layer (261) and the second inorganic encapsulating layer (265) which are stacked (laminated) and there is no organic encapsulating layer between (no 263 at right edge of PA; ¶ [0089] and see modified FIG. 5 above) the first inorganic encapsulating layer (261) and the second inorganic encapsulating layer (265).

The inserted figure (modified FIG. 5) above depicts how barrier structure (219a2/219a1/240) overlays layer 218a formed in the non-display area (PA) and surrounding display area (DA). Modified FIG. 6 above depicts lines L1 and L2 indicating where a first part (left of L1) of the encapsulation structure layer (260) is provided at the side (left of L1) of the barrier (portion 219a2) facing the display area (DA), which covers the display area and comprises a first inorganic encapsulating layer (layer 261), an organic encapsulating layer (layer 263), and a second inorganic encapsulating layer (layer 265) which are stacked (laminated), and a second part (right of L2) of the encapsulation structure layer (260) covers the barrier (219a2/219a1/240), where the first inorganic encapsulating layer (261) and the second inorganic encapsulating layer (265) which are stacked (laminated) and there is no organic encapsulating layer between (no 263 at right edge of PA in modified FIG. 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as obvious over Kim in view of Pagano et al (US 2004/0018305 A1 prior art of record, hereafter Pagano).
Re claim 3, Kim discloses the OLED display substrate according to claim 1, but fails to disclose wherein the metal halide layer (LiF 9B) has a thickness in a range of 100Å to 1000Å.
However, Pagano discloses in FIG. 3 an OLED display substrate (210; ¶ [0076]), comprising an OLED (90; ¶ [0028]) covered by an encapsulation structure layer (multilayer permeation-resistant coating 9; ¶ [0028]), where the encapsulation structure layer has a metal halide underlayer (LiF or MgF 9B; ¶ [0008] and [0036]), the metal halide (LiF) has a thickness in a range of 100Å to 1000Å (100-500 Å; ¶ [0028]).


Claims 4, 10, 11, 13; and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of LEE et al (US 2017/0323936 A1-prior art of record, hereafter Lee 936).
Re claim 4, Kim discloses the OLED display substrate according to claim 1, but fails to disclose wherein an edge of the metal halide layer (LiF) away from the display area (OLED region) extends beyond an edge of the encapsulation structure layer (261). 
However, Lee 936 discloses in FIG. 4 (with references to FIGS. 1 and 2) an OLED display substrate (100; ¶ [0037] and [0080]), comprising a display area (DA; ¶ [0037] and [0080]) and a non-display area (PA; ¶ [0037] and [0080]) surrounding (¶ [0034] and [0036]) the display area (DA), wherein the OLED display substrate (100) comprises a barrier (dam 120; ¶ [0060] and [0081]) which is provided in the non-display area (PA) and an encapsulation structure layer (400; [0068] and [0080]) which covers the display area (DA) and extends (runs) to cover the barrier (120), wherein an edge of a metal layer (connection wiring 233; ¶ [0081]) away from the display area (DA) extends beyond an edge of the encapsulation structure layer (layer 410 of structure 400).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to form the metal halide layer of Kim such that an edge of the metal halide layer away from the display area extends beyond an edge of 

Re claim 10, Kim discloses the OLED display substrate according to claim 1, wherein the OLED display substrate further comprises a first metal wiring layer (drain electrode 226D; ¶ [0079]), an insulating layer (1st insulating layer 218; ¶ [0076]), a second metal wiring layer (1st electrode 231; ¶ [0076]), and a third metal wiring layer (2nd electrode 235; ¶ [0076]) provided in order in the display area, wherein: the insulating layer (218) has a first via hole (to connect electrodes 226D and 231) leading to the first metal wiring layer (226D); the second metal wiring layer (231) is in electrical connection with the first metal wiring layer (226D) through the first via hole; the barrier (219b) is provided on a side (right) of the second metal wiring layer (231) on the insulating layer (218); the third metal wiring layer (235) is located on a side (left) of the barrier adjacent (219b) to the display area (230) and is in electrical connection (OLED 231/233/235) with the second metal wiring layer (231); the metal halide layer (LiF) further covers (overlays) the third metal wiring layer (235 and cap 240; ¶ [0089]) and a part of the second metal wiring layer (231) and the barrier (219a).



However, Lee 936 the OLED display substrate (100) further comprises a first metal wiring layer (main wiring 210; ¶ [0080]), an insulating layer (planarization layer 109; ¶ [0067]), a second metal wiring layer (connecting wiring 116; ¶ [0082]), and a third metal wiring layer (counter electrode 330; ¶ [0082]) provided in order (stacked) in the non-display area (PA), wherein: the insulating layer (109) has a first via hole (space between 109 at DA/PA boundary and dam 120) leading to the first metal wiring layer (210); the second metal wiring layer (116) is in electrical connection (¶ [0082]) with the first metal wiring layer (210) through the first via hole; the barrier (120) is provided on a side (right) of the second metal wiring layer (116) away from the insulating layer (109); the third metal wiring layer (330) is located on a side (left) of the barrier (120) adjacent to the display area (DA) and is in electrical connection (¶ [0082]) with the second metal wiring layer (116), but fails to disclose the metal halide layer further covers the third metal wiring layer and a part of the second metal wiring layer which is not covered by the third metal wiring layer and the barrier.


the first metal wiring layer (226D), the insulating layer (218), the second metal 
wiring layer (231), and the third metal wiring layer (235) provided in order in the non-display area; the barrier (219a/219b) is provided on a side (right) of the second metal wiring layer (231) away from the insulating layer; and the metal halide layer (LiF) further covers (overlays) a part of the second metal wiring layer which is not covered by the third metal wiring layer as part of the formation of the efficient devices discussed above for claims 1 and 4.

Re claim 11, Kim discloses the OLED display substrate according to claim 10, wherein the OLED display substrate comprises a plurality of OLED devices (230; ¶ [0078]) provided in the display area (DA) and thin film transistors (TFT1s; ¶ [0078]) which are correspondingly in electrical connection (at 226D and 231) with each of the OLED devices; the first metal wiring layer (226D) is manufactured in the same layer with source and drain electrodes (¶ [0079]) of the thin-film transistor; the second metal wiring layer (231) is manufactured in the same layer with an anode (¶ [0076]) of the OLED device; and the third metal wiring layer (235) is manufactured in the same layer with a cathode (¶ [0076]) of the OLED device.

Re claim 13, Kim discloses the OLED display substrate according to claim 11, wherein the OLED display substrate (210) further comprises a flexible base substrate (¶ [0040]; [0043] and [0076]), a buffering layer (211; ¶ [0040] and [0078]), a gate 

Re claim 15, Kim discloses the OLED display substrate according to claim 14, forming a first metal wiring layer (226D; see claim 10) on a substrate (210); forming an insulating layer (218; see claim 10) on the first metal wiring layer (226D), wherein the insulating layer has a first via hole (to connect 226D and 231) leading to the first metal wiring layer (226D); forming a second metal wiring layer (1st electrode 231; see claim 10) on the insulating layer (218), wherein the second metal wiring layer (231) is in electrical connection with the first metal wiring layer (226D) through the first via hole; forming a barrier (219a/219b; see claim 10); forming a third metal wiring layer (2nd electrode 235; see claim 10) on the layered structure formed with the barrier, wherein the third metal wiring layer (235) is located on a side (left) of the barrier adjacent to the display area and is in electrical connection (as OLED 230) with the second metal wiring layer (231); forming the metal halide layer (LiF; see claim 10) on the third metal layer (235), wherein the metal halide layer covers (overlays) the barrier (219a), the third metal wiring layer (235); and forming an encapsulation structure layer (261; ¶ [0088]-[0089]), which covers a display area (230) and extends to cover the barrier (219a/219b), on the metal halide layer (LiF).


However, Lee 936 discloses forming a first metal wiring layer in the non-display area on a substrate (see claim 10); forming an insulating layer on the first metal wiring layer, wherein the insulating layer has a first via hole leading to the first metal wiring layer (see claim 10); forming a second metal wiring layer in the non-display area on the insulating layer, wherein the second metal wiring layer is in electrical connection with the first metal wiring layer through the first via hole (see claim 10); forming a barrier in the non-display area on the second metal wiring layer (see claim 10); forming a third metal wiring layer in the non-display area on the layered structure formed with the barrier, wherein the third metal wiring layer is located on a side of the barrier adjacent to the display area and is in electrical connection with the second metal wiring layer (see claim 10); forming the metal halide layer on the third metal layer, wherein the metal .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of LEE et al (US 2017/0323936 A1-prior art of record, hereafter Lee 936) and LEE et al (US 2015/0380685 A1-prior art of record, hereafter Lee 685).
Re claims 5-8, Kim discloses the OLED display substrate according to claim 1, but fail to disclose an edge of the metal halide layer (LiF) away from the display area (OLED region 230) extends beyond an edge of the encapsulation structure layer (261) by 10 to 50 micrometers.
However,
A.	Lee 936 discloses in FIG. 4 (with references to FIGS. 1 and 2) an OLED display substrate (100; ¶ [0037] and [0080]), wherein an edge of a metal layer (connection wiring 233; ¶ [0081]) away from the display area (DA) extends beyond an edge of the encapsulation structure layer (layer 410 of structure 400).
And,
B.	Lee 685 discloses in FIG. 3 an encapsulated OLED, comprising: a substrate (101; ¶ [0096]), comprising a display area (pixel area 110; ¶ [0096]) and a non-display area (non-pixel area; ¶ [0096]), wherein the substrate (101) comprises a barrier (structure 140; ¶ [0098]) which is provided in the non-display area (non-pixel  display area (110) and extends (runs) to cover the barrier (140), wherein a first layer (131; ¶ [0099]) of the encapsulation structure layer (130) extends beyond an edge a second layer of the encapsulation structure layer (133; ¶ [0099]) by 10 to 50 micrometers (as the length L1 is varied from at least 50 µm such that 131 and 133 are within 10 to 50 µm; ¶ [0121]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention modify the method of Kim such that the metal halide (LiF) is formed to extend to the same length of the first layer of the encapsulation structure layer (410 of Lee 936) such that it extends beyond an edge the second layer of the encapsulation structure layer (430 of Lee 936) by 10 to 50 micrometers as the overlap of 410 and 430 is varied from at least 50 µm (as disclosed by Lee 685) such that the metal halide (LiF) and 430 are within 10 to 50 µm to control the degree of exposure of other device layers to moisture permeation (Lee 685; ¶ [0121]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lee 936 as applied to claim 11 above, and further in view of Park et al (US 2017/0053973 A1-prior art of record, hereafter Park).
Re claim 12, Kim discloses the OLED display substrate according to claim 11, wherein the insulating layer (218) is an organic insulating layer (¶ [0040] and [0049]), but Kim and Lee 936 fail to disclose the second metal wiring layer (231) has at least one second via hole leading to the organic insulating layer (218), and the display substrate 

However, 
Park discloses in FIG. 8 (with references to FIGS. 2 and 4A-4H) an OLED display substrate, comprising: a substrate (310; ¶ [0152]), an insulating layer (319; ¶ [0169]), wherein the insulating layer (319) is an organic insulating layer (¶ [0078], a second metal wiring layer (331/362; ¶ [0169]) has at least one via hole (space between 331 and 362a) leading to the organic insulating layer (sidewalls of 319), and the substrate (310) further comprises a filling structure (dam 360b; ¶ [0169]-[0170]) which is manufactured in the same layer with a barrier (dam 360a; ¶ [0169]-[0171]) and fills the at least one via hole (space between 331 and 362a).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention modify the method of Kim and Lee 936 such that the second metal wiring layer has at least one second via hole leading to the organic insulating layer, and the display substrate further comprises a filling structure which is manufactured in the same layer with the barrier and fills the at least one second via hole as disclosed by Park to form double prevention structures minimizing or avoiding the overflow of device organic films (Park; ¶ [0171]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the combination of 
Also with respect to both claims 1 and 14, the applicant has presented arguments relative to the claims 1 and 14 as presented on 5/20/2020, where the limitations required the claimed encapsulation structure layer to be located on an inner side of the claimed barrier. However, the currently pending claims of 10/28/2020 no longer recite limitations with respect to the encapsulation structure layer to be located on an inner side of the barrier. Instead, the encapsulation structure layer now has specificity with respect to a first part and a second part; and how and where those parts are located relative to two (2) opposing sides of the barrier.
Therefore, the examiner does offer any rebuttal against these arguments; and will rely on the above rejections of claims 1 and 14, based on a new interpretation of the encapsulation structure layer (260) and the barrier (219a2/219a1/240) of the prior art to Kim to teach the newly added limitations with respect to the claimed encapsulation structure layer and the claimed barrier; and concludes that the current interpretation of Kim anticipates both of claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892